F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                     February 21, 2007
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court



    R ICKEY D O N CU TB IR TH ,

             Petitioner-A ppellant,

    v.                                                   No. 06-8001
                                                  (D.C. No. 04-CV-212-W FD)
    W Y O M ING D EPA RTM EN T O F                        (D . W yo.)
    CORRECTIONS DIRECTOR,
    also known as Robert Lampert;
    W YO M ING ATTO RN EY
    GENERAL, also know n as Patrick J.
    Crank,

             Respondents-Appellees.



                             OR D ER AND JUDGM ENT *


Before PO RFILIO, B AL DOC K , and EBEL, Circuit Judges.


         Petitioner Rickey Don Cutbirth appeals from a district court order denying

his 28 U.S.C. § 2241 petition for habeas corpus, which challenged the revocation

of his parole under the Due Process Clause of the Fourteenth Amendment. The



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
district court granted Cutbirth a certificate of appealability (COA) on the single

issue of whether he was denied due process at his parole revocation hearing by

having a hearing body composed of two board members instead of three, as

required under W yoming law. Because we conclude that Cutbirth received all of

the due process to w hich he w as entitled under the Fourteenth Amendment, we

exercise our jurisdiction under 28 U.S.C. § 1291 to affirm.

                                          I.

       The relevant facts underlying Cutbirth’s due process challenge are not

disputed. He is a Wyoming state prisoner serving a sentence of 11 to 95 years for

second-degree murder. In January 1997, he was released on parole pursuant to a

standard parole agreement that required him to keep his parole officer informed of

his whereabouts and steer clear of illegal controlled substances. In February

2000, Cutbirth tested positive for marijuana and shortly thereafter absconded from

supervision. He remained at large until November 2003, when he was taken into

custody while reentering the United States in Newark, New Jersey.

      Following a preliminary hearing, the State determined that there was

probable cause to revoke Cutbirth’s parole. On February 18, 2004, he signed a

“W aiver of Final Revocation Hearing,” R. doc. 20, attach. A, ex. 7 (W aiver), in

which he admitted to violating the conditions of his parole by using marijuana

and absconding from supervision. Notwithstanding the W aiver, Cutbirth did have

a final revocation hearing on February 25, 2004. Under W yoming law, he was

                                         -2-
entitled to a hearing panel consisting of three parole-board members. 1 Due to bad

weather, however, one member was unable to reach the hearing location, and

Cutbirth reluctantly agreed to proceed before just two members. At the

conclusion of the hearing, the W yoming Board of Parole, acting through M ichelle

Daigle, chair of the hearing panel, revoked Cutbirth’s parole based on his

admissions in the W aiver to violating the terms of his parole agreement. It also

ordered that he not receive credit for the four years that he spent on parole, i.e.,

“street time.”

      After challenging the parole board’s decision unsuccessfully in state court,

Cutbirth filed a petition for habeas corpus in U.S. district court under 28 U.S.C.

§ 2241, advancing the following three arguments: (1) that he was denied the

assistance of counsel during the final revocation hearing; (2) that his due process

rights were violated by having a hearing body of only two parole board members

in violation of W yoming law; and (3) that his sentence was unlawfully enhanced

because he was denied credit for his street time.

1

      Three (3) or more members of the board may constitute a hearing
      panel empow ered to review applications for parole, grant paroles or
      revoke paroles. Fewer than three (3) members of the board . . . may
      withdraw or revoke good time, restore or reinstate good time, make
      initial determinations of eligibility and restore voting rights pursuant
      to W .S. 7-13-105(b) and (c), make recommendations to the governor
      to grant commutations of sentences and review inmate matters, other
      than the grant or denial of parole, brought before the board.

W yo. Stat. Ann. § 7-13-401(f) (1977).

                                          -3-
      On December 19, 2005, the district court issued its order denying the

petition. W ith respect to the first argument, the court held that at Cutbirth’s

parole revocation hearing, “he did not enjoy the constitutional right to an

attorney.” R. doc. 28 at 6. As the court explained, a parolee is not automatically

entitled to the assistance of counsel at a parole revocation hearing. Gagnon v.

Scarpelli, 411 U.S. 778, 790-91 (1973).     Rather, the state is entrusted to

determine on a case-by-case basis whether counsel is required to satisfy the

fundamental precepts of due process. Typically, counsel is not required where, as

in Cutbirth’s case, the parolee admits to violating the terms of his parole. Finally,

the district court determined that Cutbirth’s mitigation arguments were neither

complex nor difficult to develop and that there was no indication that he was

incapable of presenting his case to the parole board.

      The court rejected Cutbirth’s second argument based on M orrissey v.

Brewer, 408 U.S. 471, 488-89 (1972), a case in which the Supreme Court outlined

the minimum constitutional requirements that must be afforded a parolee at the

final revocation hearing. Consistent with its approach in Gagnon, the Court in

M orrissey was flexible and declined to “write a code of procedure,” w hich it felt

was a task better left to the states. 408 U.S. at 488. It held, however, that “a

‘neutral and detached’ hearing body,” id. at 489, is among the minimum

requirements necessary to satisfy due process. Following M orrissey, the district

court held that in order for Cutbirth to prove that his due process rights were

                                          -4-
violated, he had to “provide a factual basis showing that the lack of participation

by the third Parole Board member resulted in a hearing body which was not

neutral and detached.” R. doc. 28 at 7. And it concluded that Cutbirth failed to

set forth sufficient facts to make such a showing. Addressing Cutbirth’s

arguments that the two female board members were prejudiced by alleged

outbursts made by Antonio Escamilla, a parole program coordinator who attended

the hearing, the court concluded that such “speculation . . . [w as] not adequate to

show partiality.” Id. The court went on to conclude that even if a two-member

hearing panel constituted a violation of due process, the error was harmless under

Brecht v. Abrahamson, 507 U.S. 619, 623 (1993). “[T]he failure of a third panel

member to review M r. Cutbirth’s parole revocation [was] harmless, as the lack of

a third member did not have a substantial and injurious effect or influence in

determining the revocation proceeding’s outcome.” R. doc. 28 at 9.

       Finally, the court found no Sixth Amendment impediment to denying

Cutbirth credit for his street time “because the denial did not lengthen or prolong

his sentence beyond the original term imposed by the trial judge, even though the

maximum sentence discharge date may have been extended due to the forfeiture.”

Id. at 10.

                                          II.

       Cutbirth was granted a COA on the issue of whether his due process rights

were violated because he was denied a three-member hearing panel. W e review

                                          -5-
the district court’s resolution of this legal question and its dismissal of Cutbirth’s

habeas petition de novo. Weekes v. Fleming, 301 F.3d 1175, 1176-77 (10th Cir.

2002). W e agree with the district court that Cutbirth’s parole revocation hearing

afforded him the minimum procedural protections mandated by M orrissey and w e

affirm its decision for the same reasons articulated in its well-reasoned opinion of

December 19, 2005.

      Considering Cutbirth’s heavy reliance on W yoming law in support of his

due process challenge, however, one aspect of the district court’s decision

deserves elaboration. The court rejected Cutbirth’s reliance on W yoming statute

7-13-401(f) because it observed, correctly, that parole revocation proceedings

give rise to protection by the Due Process Clause of its own force, not by virtue

of any state law. Cutbirth’s argument seems to be that even so, the State of

W yoming granted parolees even greater protection by enacting § 7-13-401(f).

This is true. The W yoming statute clearly provides that a hearing panel

empowered to revoke parole must be comprised of three or more board members,

something not mandated in M orrissey. But the leap that we decline to make is

that this right to a three-member panel is somehow protected by the D ue Process

Clause.

      It has long been recognized that “States may under certain circumstances

create liberty interests which are protected by the Due Process Clause.” Sandin v.

Conner, 515 U.S. 472, 483-84 (1995). In this case, Cutbirth claims that by using

                                          -6-
mandatory language in § 7-13-401(f), the State created a liberty interest in his

right to a three-member hearing panel. This right, however, is nothing more than

a right to a certain process. Even if the third board member were present,

Cutbirth was not guaranteed a particular outcome. W e have held that a state-

created right to process is not constitutionally guaranteed. Doyle v. Oklahoma

Bar Ass’n, 998 F.2d 1559, 1570 (10th Cir. 1993).

      Process is not an end in itself. Its constitutional purpose is to protect
      a substantive interest to which the individual has a legitimate claim
      of entitlement. The mere expectation of receiving a state afforded
      process does not create an independent liberty interest protected by
      the Due Process Clause.

Id. (quotation and citation omitted). Since § 7-13-401(f) requires no more than

that the State afford parolees a particular process, which itself goes beyond that

required by M orrissey, there was no federal due process violation inherent in the

revocation of Cutbirth’s parole by two board members.

                                         III.

      Finally, Cutbirth has filed a motion to expand the scope of the COA to

include the following three issues: (1) whether he was unconstitutionally denied

the right to counsel at his parole revocation hearing; (2) whether Escamilla’s

participation at the parole revocation hearing violated his due process rights; and

(3) whether the parole board violated his rights by stating that it would not

consider a future grant of parole unless and until he relocated his family from the

United K ingdom to the United States. Cutbirth is entitled to a COA on these

                                          -7-
issues “only upon making a ‘substantial showing of the denial of a constitutional

right.’” M ontez v. M cKinna, 208 F.3d 862, 869 (10th Cir. 2000) (quoting 28

U.S.C. § 2253 (c)(2)). For the reasons discussed in the district court’s December

19, 2005, order, we conclude that Cutbirth has not made the requisite showing as

to the first tw o issues raised in his motion.

      Although Cutbirth raised the third issue in the district court, the court did

not address it in its opinion. W e conclude, however, that Cutbirth deserves no

encouragement to proceed further as to this issue. He has not told us where in the

record the parole board made this alleged statement, and we are unable to find it.

W hat we did find was the parole board’s “Findings of Fact, Conclusions and Final

Disposition,” R. doc. 9, Ex. K., which states that its decision to revoke Cutbirth’s

parole was based on the admissions that he made in the W aiver. There is nothing

in the record to indicate that the location of Cutbirth’s family played any role in

the board’s decision, and the only question before us is whether Cutbirth was

afforded his constitutional rights during the parole revocation process. W hether

there are any unconstitutional prerequisites to his ability to make future parole is

not an issue in this appeal. In short, with respect to all of the issues raised in

Cutbirth’s motion, he has failed to make “a substantial showing of the denial of a

constitutional right.” M ontez, 208 F.3d at 869 (quotation omitted). His motion to

expand the C OA is therefore D ENIED.




                                           -8-
      The judgment of the district court is AFFIRMED.

      M s. Swearingen’s motion to withdraw as counsel for appellees is

G RA N TED .

                                                  Entered for the Court



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                       -9-